UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-155


C. HOLMES,

                    Petitioner,

             v.

BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA, INC.; J. DOE #1
THROUGH J. DOE #X; SCOTT MCCARTHA; MS. SHIPMAN,

                    Respondents.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:20-cv-00004-BHH-MHC)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


C. Holmes, Petitioner Pro Se. James Whittington Clement, James B. Hood, HOOD LAW
FIRM, Charleston, South Carolina, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       C. Holmes petitions for permission to appeal under 28 U.S.C. § 1292(b) the district

court’s orders denying her motion for a de novo determination by an Article III judge and

denying reconsideration. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292. Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). In

order to be reviewed, the interlocutory orders must be certified by the district court in

accordance with 28 U.S.C. § 1292(b). Because the district court did not certify the orders,

we deny Holmes’ petition for permission to appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2